DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshimura et al. (WO2019181852) (US 20200194562 is used for translation purposes)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 1, in Figs. 1B, 2, 3 and 7B, Yoshimura et al. ‘562 discloses a semiconductor device comprising a semiconductor substrate 10, wherein the semiconductor substrate includes a hydrogen containing region 18/26 including hydrogen, wherein the hydrogen containing region includes a high concentration region 26 with a higher carrier concentration than a virtual carrier concentration determined based on a concentration of hydrogen included and an activation ratio of hydrogen (see paragraphs 0029, 0034, 0090, 0097, 0109 and 0150 of Yoshimura et al. ‘562)
Regarding Claim 2, in paragraphs 0079, 0118, 0119 and 0148 of Yoshimura et al. ‘562, the carrier concentration in the high concentration region is higher than a base doping concentration in the semiconductor substrate.  
Regarding Claim 3, in Figs. 3 and 7B of Yoshimura et al. ‘562, the carrier concentration distribution in a depth direction of the hydrogen containing region 18/26 has a plurality of first peaks, wherein the high concentration region 26 is arranged between the first peaks in the depth direction.  
Regarding Claim 4, in Figs. 3 and 7B of Yoshimura et al. ‘562, the high concentration region 26 is arranged between the deepest first peak and the second deepest first peak among the first peaks.  
Regarding Claim 5, in Figs. 3 and 7B of Yoshimura et al. (‘562) a carrier concentration distribution of the high concentration region 26 has a second peak in the depth direction.  
Regarding Claim 6, in Figs. 3 and 7B of Yoshimura et al. ‘562, the second peak in the high concentration region 26 has a width greater than the width of any of the first peaks.  
Regarding Claim 7, in Figs. 3 and 7B of Yoshimura et al, ‘562, a hydrogen chemical concentration distribution in the hydrogen containing region has a plurality of fifth peaks, wherein the second peak in the high concentration region is arranged between two peaks among the fifth peaks, which are adjacent to each other in the depth direction of the hydrogen containing region, and a carrier concentration of the second peak is higher than a base doping concentration in the semiconductor substrate.  
Regarding Claim 8, in Figs. 3 and 7B of Yoshimura et al, ‘562, a full width at half maximum of the second peak is greater than a half of a fifth peak interval between the deepest fifth peak and the second deepest fifth peak of the fifth peaks.  
Regarding Claim 9, in Figs, 3 and 7B of Yoshimura et al., ‘562, the carrier concentration is higher than the virtual carrier concentration at a depth position of the second peak.  
Regarding Claim 10, in Figs. 3 and 7B of Yoshimura et al., ‘562, the deepest fifth peak and the second deepest fifth peak of the fifth peaks are included in a range of a full width at half maximum of the second peak.  
Regarding Claim 11, in Figs. 3 and 7B of Yoshimura et al., ‘562, the hydrogen containing region 18/26 includes a lifetime control region (helium) including an adjustment impurity for adjusting a lifetime of a carrier, wherein a concentration distribution of the adjustment impurity in the depth direction has a third peak, wherein the high concentration region is provided at a position deeper than the third peak in the concentration distribution of the adjustment impurity.  
Regarding Claim 12, in Figs. 3 and 7B of Yoshimura et al., ‘562, a full width at half maximum of the third peak is greater than an interval between the plurality of first peaks in the depth direction.  
Regarding Claim 13, in paragraph 0078 of Yoshimura et al. ‘562, n an oxygen concentration in the high concentration region is 1 x 1017/cm3 or more.  
Regarding Claim 14, in paragraphs 0080, 0100 and 0236 of ‘562, in high concentration region 26 a carbon concentration in the high concentration region may be 1 x 1013/cm3 or more.  
Regarding Claim 15, in Figs. 1B and 2 of ‘562, the semiconductor substrate 10 includes an N type drift region 18, an N type emitter region 12 that is provided to be in contact with an upper surface of the semiconductor substrate 10 and has a higher carrier concentration than that in the drift region, a P type base region 17 provided between the emitter region and the drift region, a P type collector region 22 provided to be in contact with a lower surface of the semiconductor substrate, and an N type buffer region 20 that is provided between the collector region and the drift region, and has a higher carrier concentration than that in the drift region, wherein the hydrogen containing region 18 is included in the buffer region.  
Regarding Claim 16, in Figs. 3 and 7B of ‘562, the third peak has a width greater than the width of any of the first peaks.  
Regarding Claim 17, in Figs 3 and 7B of ‘562, the carrier concentration is lower than the virtual carrier concentration at a position of the third peak.  
Regarding Claim 18, in Figs. 1, 2, 10A and 10B of ‘562 in conjunction with paragraphs 0029, 0034, 0090, 0097, 0109 and 0150 of Yoshimura et al. ‘562,  it is disclosed a method of manufacturing a semiconductor device comprising a semiconductor substrate 10, the method comprising: implanting hydrogen in the semiconductor substrate to form a hydrogen containing region 18: forming, in the hydrogen containing region, a lifetime control region for adjusting a lifetime of a carrier: and performing thermal treatment on the semiconductor substrate to form, in the hydrogen containing region, a high concentration region 26 with a higher carrier concentration than a virtual carrier concentration determined based on a concentration of impurities included and an activation ratio of the impurities.  

	Examiner is including Tamura (20170271447) (particularly paragraphs 0063 and 0064) and Takishita (20180005829) (particularly paragraphs 0073 and 0074) as pertinent prior art references that are not relied upon which disclose distribution in depth direction the concentration of hydrogen versus the concentration of carrier. Furthermore, Tamura (in paragraph 0128, discloses carbon concentration)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        11/14/2022